Title: Mary Smith Cranch to Abigail Adams, 22 October 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree 22d of october 1786
     
     Cousin Charles and I have stay’d at home from meeting to day, he to write to his Papa and I because I was fatigue’d with runing about Boston Street for two days to pick up a number of things for our Sons. Mr JQA wanted a winter wastcoat and mr charles a Gown and a Pair of Breeches and little Tom a surtout. He had his Brother charless last winter and uses it, this to Answer the purpose of a Gown, the Freshman are not allow’d any. I have taken a coat of his Papas which you sent in the trunk to make him one of, but it is Scarcly so long as we wear surtouts here but I tell him it will do. The vacancy is half out already and I have not been able to get my Tailor to work till yesterday. We must all set to work and help her. I beleive they play as hard as they Study by the appearence of their cloaths and I do not know but it is necessary. They make such a noise in the morning as would make you laugh. They all sleep in one chamber and poor Cousin JQA wants a morning nap, but they will not let him take it. If he will it must be without Bed cloaths. I tell them Sometimes to be quiet, you will hear them. I can call them to order at any time when I think they have done enough. I often think how you would rejoice to see them all. It is a goodly sight—Four likelier Lads are seldom seen.
     I wish you would send a piece of Cambrick proper to ruffle their Linnen which you sent them. We shall make it this winter, they will not want to wear them till the spring. I cannot get any cambrick proper for that Linnen here under three dollars a yard and I dare not ask the Doctor for money to purchase it at this price. It will not comport with his Ideas of Frugality. I can buy a little to ruffle their old shirts, and I think it is no matter if some of them are wore without especially in the Freshman year.
     My dear Sister I have been oblig’d to do what gives me great pain. The troublesome times into which we are fallen has depriv’d mr cranch of the possibility of geting one shilling from the publick of what is due to him for his services in past years or the present, by which means I find it impossible to provide Food for our Family during the vacancys without taking Something for the Board of my dear Nephews. It has given me more dissagreable feelings than I can express. I hop’d it would have been in my Power to have in this way return’d some of the obligations I feel my self under to you. The dissapointment Sinks my spirits—and has caus’d me not a few tears.
     I have charg’d Ten shillings a week for each of them, as provision is I believe it will take that to feed them. I believe I have told you that I have a washing and an Ironing woman to whom I give one and four pence a day. We generaly wash once in a fortnight Sometimes once a week, just as the Quanty of Linnen chanceth to be, this I thought the cheapest way to get their washing done. If I have your approbation I shall be happier.
     I wish you to keep the affair of a certain Gentleman a secret, as it is yet uncertain Whether Law or Philosophy is to be charg’d with it. The Split Peas are excellent, and I thank you for them. I did not know you had sent any till a few weeks since.
     Betsy will write this week. It has not been in her Power to write since she reciev’d yours and mrs Smiths kind Letters. Lucys being absent, her needle has been fully imploy’d. She sends her Duty and Love. Leanard White and her Freind Peggy are here. She is soon to be married to mr Bailey Bartlet. She says give my respect to mrs Adams and Mrs Smith—yours affectionaly
     
      M. Cranch
     
    